Citation Nr: 0119960	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  01-00 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Whether new and material evidence has been received to reopen 
the appellant's claim for basic eligibility for VA benefits 
beyond health care and related benefits authorized by chapter 
17, title 38, United States Code.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The appellant had active service from December 1978 to 
November 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 decision by the RO in St. 
Petersburg, Florida.

By a decision entered in March 1986, the RO determined that 
the character of the appellant's discharge was a bar to the 
receipt of VA benefits (exclusive of health care and related 
benefits authorized by chapter 17, title 38, United States 
Code, for any disabilities determined to be service 
connected).  See 38 C.F.R. § 3.360 (1985).  He was notified 
of the RO's determination, and of his appellate rights, but 
he did not initiate an appeal within one year.  As a result, 
the RO's decision became final.  See 38 C.F.R. §§ 19.117, 
19.118, 19.129 (1985).  Consequently, the question must now 
be addressed whether new and material evidence has been 
received to reopen the matter.  See 38 U.S.C.A. §§ 5108, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.156 (2000); D'Amico 
v. West, 209 F.3d 1322 (Fed. Cir. 2000); Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  By a decision entered in March 1986, the RO determined 
that the character of the appellant's discharge was a bar to 
the receipt of VA benefits (exclusive of health care and 
related benefits authorized by chapter 17, title 38, United 
States Code, for any disabilities determined to be service 
connected).  He was notified of the RO's determination, and 
of his appellate rights, but he did not initiate an appeal 
within one year.

2.  The additional evidence received since the time of the 
March 1986 decision is not merely cumulative or redundant of 
the evidence that was then of record.  The new evidence bears 
directly and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the 
appellant's claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
appellant's claim for basic eligibility for VA benefits 
beyond health care and related benefits authorized by chapter 
17, title 38, United States Code.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In September 1981, the appellant was recommended for trial by 
special court martial on a total of five charges, as follows:  
(1) on or about September 1, 1981, he failed to go at the 
time prescribed to two appointed place(s) of duty; (2) on or 
about September 22, 1981, he behaved himself with disrespect 
toward his superior commissioned officer by contemptuously 
turning and walking away while the officer was speaking to 
him; (3) on or about September 22, 1981, he willfully 
disobeyed lawful commands from his superior commissioned 
officer to not lay down in the back of an ambulance while on 
duty as a medic and to stand at parade rest in front of the 
ambulance; (4) on or about September 22, 1981, he was 
derelict in the performance of his duties in that he 
negligently failed to remain awake while serving as a range 
medic and while responsible for remaining alert for possible 
injuries; and (5) on or about September 12, 1981, he was 
disorderly in the Provost Marshall's office and wrongfully 
had in his possession a liberty pass which he well knew to be 
unauthorized.

Rather than face trial by special court martial, the 
appellant requested discharge for the good of the service.  
In a signed statement dated in October 1981, he acknowledged 
that he was guilty of behaving with disrespect toward his 
superior commissioned officer, willfully disobeying a lawful 
order of his superior commissioned officer, being derelict in 
the performance of his duties, and possessing an unauthorized 
pass, and/or lesser included offenses.  He also acknowledged 
that charges for those acts had been preferred against him 
under the Uniform Code of Military Justice, and that they 
authorized imposition of a Bad Conduct or Dishonorable 
Discharge.  He further acknowledged that, if his request for 
discharge was accepted, he could be discharged under Other 
Than Honorable Conditions; that he could be furnished an 
Other Than Honorable Discharge Certificate; and that he would 
be deprived of many or all of the benefits administered by 
VA.

In late October 1981, the appellant's request for discharge 
was approved.  He was reduced to the grade of Private E1, and 
was furnished a discharge certificate Under Other Than 
Honorable Conditions.

By a decision entered in March 1986, the RO found that the 
appellant's discharge from service was based on willful and 
persistent misconduct.  The RO also noted that "[t]he 
records do not show that he was insane when the offenses were 
committed."  Accordingly, the RO determined that his 
discharge was considered to have been under dishonorable 
conditions, and that the character of his discharge was 
therefore a bar to the receipt of VA benefits (exclusive of 
health care and related benefits authorized by chapter 17, 
title 38, United States Code, for any disabilities determined 
to be have been incurred in or aggravated by his active 
military service or in the line of duty).  He was notified of 
the RO's determination, and of his appellate rights, but he 
did not initiate an appeal within one year.

In July 1999, the appellant filed a claim for VA benefits.  
Thereafter, in March 2000, after the RO entered a decision 
denying his claim, he submitted an in-service "Report of 
Mental Status Evaluation," dated in November 1981.  The 
report shows that he was fully oriented at the time of the 
evaluation; that his thought processes were clear; that his 
thought content was normal; that his judgment was fair; that 
he was mentally responsible; that he was able to distinguish 
right from wrong, and to adhere to the right; and that he had 
the capacity to understand and participate in Board 
proceedings.  The report also shows that he passive, dull, 
and depressed; that he was very vague about the details of 
the charges he was facing, as well as the possible 
punishments and likelihood of conviction; and that he was not 
aware of the type of discharge he would receive.  The 
examining psychiatrist stated, "In my opinion, he is not 
competent to make the decision to resign."

II.  Legal Analysis

The appellant contends, in essence, that he should be found 
eligible for VA benefits beyond health care and related 
benefits authorized by chapter 17, title 38, United States 
Code.  He maintains that he committed only minor offenses 
during service, and argues that the offenses do not establish 
a pattern of willful misconduct.  He says that he had good 
evaluations prior to the offenses that led to his discharge, 
and contends that his mental condition at the time of the 
offenses should be taken into account.

If a service member is discharged under other than honorable 
conditions due to willful and persistent misconduct, his 
discharge or release is considered to have been issued under 
dishonorable conditions.  See 38 C.F.R. § 3.12(d)(4) (2000).  
As such, he is not eligible for VA benefits other than health 
care and related benefits authorized by chapter 17, title 38, 
United States Code.  See 38 U.S.C.A. § 101(2) (West 1991); 
38 C.F.R. §§ 3.1(d), 3.12(a), 3.360(a) (2000).

In determining whether a discharge was for persistent and 
willful misconduct, one must look to the nature of the 
offense, and must also consider whether the service member 
was insane when the offense was committed.  A discharge for a 
minor offense will not be considered to have been for willful 
and persistent misconduct if service was otherwise honest, 
faithful, and meritorious.  See 38 C.F.R. § 3.12(d)(4) 
(2000).  In addition, if it determined that the former 
service member engaged in willful and persistent misconduct, 
but that he was insane at the time he committed the offenses 
leading to his discharge, the discharge will not be a bar to 
the receipt of benefits.  See 38 U.S.C.A. § 5303(b) (West 
1991); 38 C.F.R. §§ 3.12(b), 3.354(b) (2000); Beck v. West, 
13 Vet. App. 535, 539 (2000).  An "insane person" is 
defined by VA regulation as one who, while not mentally 
defective or constitutionally psychopathic, except when a 
psychosis has been engrafted upon such basic condition, 
exhibits, due to disease, a more or less prolonged deviation 
from his normal method of behavior; or who interferes with 
the peace of society; or who has so departed (become 
antisocial) from the accepted standards of the community to 
which by birth and education he belongs as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resides.  See 38 C.F.R. 
§ 3.354(a) (2000).

As noted above, the matter of the appellant's eligibility for 
VA benefits beyond health care and related benefits 
authorized by chapter 17, title 38, United States Code, has 
been the subject of an adverse prior final decision.  See 
Introduction, supra.  As a result, his claim may now be 
considered on the merits only if new and material evidence 
has been received since the time of the last final 
disallowance.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett, 83 F.3d at 1383.  
If the Board finds that no such evidence has been offered, 
that is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion that overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).

Under § 3.156(a), evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim and if it is not merely cumulative or redundant of 
other evidence that was then of record.  See also Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. 
§ 3.156(a) (2000); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the present case, the additional evidence received since 
the time of the last final disallowance includes a report of 
an in-service psychiatric evaluation, dated in November 1981, 
which indicates, among other things, that the appellant was 
depressed and that he was "not competent to make the 
decision to resign [from service]."  This evidence was not 
available for VA review in March 1986, and it is not merely 
cumulative or redundant of the evidence then of record.  
Moreover, inasmuch as the evidence suggests that the 
appellant's mental faculties were somewhat impaired during 
service (at least in November 1981), the Board is satisfied 
that the evidence bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of his claim.  The claim is therefore reopened.  To 
this limited extent, the appeal is granted.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The new law applies to all 
claims filed on or after the date of the law's enactment, as 
well as to claims filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See VCAA § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 
VAOPGCPREC 11-2000 (Nov. 27, 2000).  The new law contains 
revised notice provisions, and additional requirements 
pertaining to VA's duty to assist.  See VCAA §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

It is the Board's conclusion that it is not precluded by any 
due process concerns from adjudicating this portion of the 
appellant's claim.  This is so because the Board is taking 
action favorable to the appellant by reopening the claim.  
Reopening the claim, prior to referring it to the RO for 
consideration of the merits under the new law, poses no risk 
of prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).


ORDER

The appellant's claim for eligibility for VA benefits beyond 
health care and related benefits authorized by chapter 17, 
title 38, United States Code is reopened; to this limited 
extent, the appeal is granted.


REMAND

A remand is required so that the RO can undertake efforts to 
ensure that all of the appellant's available service records 
have been associated with the file.  This is necessary 
because the appellant's submission of a November 1981 in-
service psychiatric evaluation report, which was not included 
in the packet of documents the RO received from the service 
department, calls into question the completeness of the 
record on appeal.

A remand is further required so that the RO can take action 
to ensure that the requirements of the VCAA have been 
satisfied.  That action should include, among other things, 
affording the appellant a psychiatric examination for 
purposes of obtaining an opinion as to the medical likelihood 
that he was insane at the time that he committed the offenses 
leading to his service discharge.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO must review the appellant's 
claims file and ensure that all 
notification and development required by 
the VCAA is completed.  Development 
should include, among other things, 
contacting the service department and 
requesting that it provide complete 
copies of all documents in the 
appellant's service personnel file, and 
complete copies of all service health 
records of any kind pertaining to the 
appellant, to include any and all 
clinical records and records of 
hospitalization and/or psychiatric 
treatment.  Development should also 
include asking the appellant to provide 
copies of any and all service records in 
his possession.

2.  After the above development has been 
completed, the RO should forward the 
veteran's claims folder to a VA 
psychiatrist.  The claims folder should 
be reviewed by the examiner, and the 
examiner should offer an opinion as to 
the medical likelihood that the 
appellant was insane at the time that 
the he committed the offenses leading to 
his undesirable discharge.  In so doing, 
the examiner should consider and apply 
the definition of insanity used by VA, 
which defines an "insane person" as one 
who, while not mentally defective or 
constitutionally psychopathic, except 
when a psychosis has been engrafted upon 
such basic condition, exhibits, due to 
disease, a more or less prolonged 
deviation from his normal method of 
behavior; or who interferes with the 
peace of society; or who has so departed 
(become antisocial) from the accepted 
standards of the community to which by 
birth and education he belongs as to 
lack the adaptability to make further 
adjustment to the social customs of the 
community in which he resides.  The 
examiner should comment on the 
significance, if any, of the findings 
contained in the report of the November 
1981 in-service mental status evaluation 
of the appellant, and a complete 
rationale for all opinions should be 
provided.

3.  The RO should review the report from 
the psychiatrist to ensure that the 
requirements of the foregoing paragraph 
have been satisfied.  If they have not, 
the report should be returned for 
necessary corrective action, as 
appropriate.

4.  The RO should then take adjudicatory 
action on the matter here on appeal.  In 
so doing, the RO should specifically 
consider and apply the provisions of 
38 C.F.R. §§ 3.12(b), 3.12(d)(4), and 
3.354.  If the benefit sought is denied, 
a supplemental statement of the case 
(SSOC) should be issued.  The SSOC 
should contain, among other things, a 
citation to, and summary of, 38 C.F.R. 
§§ 3.1(d) and 3.354.

After the appellant and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the appellant until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and 


Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 


